Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-7, 9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 12-17 and 19-20, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, an information providing apparatus, an information intermediating apparatus, an information acquiring apparatus, system and/or method comprising: the information providing apparatus acquires first information and second information which are necessary for decoding and restoring transaction object information by the information acquiring apparatus, generates a feature of the first information, transmits the second information and the feature to the information intermediate apparatus, transmits the first information to the information acquiring apparatus; the information intermediate apparatus receives a second feature information from the information acquiring apparatus wherein the second feature information is calculated from the first information, determines whether an identity is present between the feature of the first information and the second feature information, transmits the second information to the information acquiring apparatus when the identity is present; the information acquiring apparatus receives the second information from the information intermediate apparatus and decodes and restores the transaction object information from the first and the second information; wherein the information intermediating apparatus does not store the transaction object information.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 12-17 and 19-20, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435